Exhibit 10.1

CONSENT AND WAIVER

Consent and Waiver (this “Consent and Waiver”) dated as of January 16, 2009, by
and between Nanogen, Inc., a Delaware corporation (the “Company”), Financière
Elitech SAS, a société par actions simplifiée incorporated under the laws of
France and registered with the Clerk of the Commercial Court of Nanterre under
the number 481 676 062 (“Elitech”), and the shareholders of Elitech, as listed
on the signature pages hereto (the “Sellers”).

WHEREAS, the Company, Elitech and the Sellers executed and delivered that
certain Share Exchange Agreement, dated as of August 14, 2008 (the “Share
Exchange Agreement”). Capitalized terms used by not otherwise defined in this
Consent and Waiver have the meanings ascribed to them in the Share Exchange
Agreement.

WHEREAS, pursuant to Section 5.3 of the Share Exchange Agreement, each of the
parties agreed that it would not, and would use reasonable efforts to cause its
Subsidiaries and its and their respective Agents not to, (i) initiate, solicit,
knowingly encourage or seek any inquiries relating to or the making or
implementation of any Third-Party Proposal; (ii) engage in any negotiations
concerning, or provide any information or data to, or have any substantive
discussions with, any Person relating to a Third-Party Proposal; (iii) otherwise
cooperate in or facilitate any effort or attempt to make, implement or accept a
Third-Party Proposal; or (iv) enter into any Contract with any Person relating
to a Third-Party Proposal ((i), (ii), (iii) and (iv) collectively, “Solicitation
Activities”).

WHEREAS, Section 6.13 of the Share Exchange Agreement requires Elitech to cause
its management and independent auditors to prepare as soon as practicable after
the date of the Share Exchange Agreement audited consolidated financial
statements and such other financial statements of Elitech and its Subsidiaries
as may be requested by the Company to enable the Company to comply on a timely
basis with applicable United States federal securities laws.

WHEREAS, Section 8.1(a)(ii) of the Share Exchange Agreement provides that,
subject to certain conditions, the Share Exchange Agreement may be terminated by
either the Company or Elitech if the Acquisition is not consummated on or before
March 31, 2009.

WHEREAS, the Company, Elitech and the Sellers acknowledge and agree that,
despite their individual and collective best efforts, and due to events beyond
their individual or collective control, it has now become unlikely that the
Acquisition will be consummated on or before March 31, 2009.

WHEREAS, having given consideration to the foregoing, Elitech and the Sellers
agree that the restriction on Solicitation Activities should be waived with
respect to the Company, and that Elitech and the Sellers should consent to
certain actions by the Company upon the terms of this Consent and Waiver.

WHEREAS, having also given consideration to the foregoing, the Company agrees
that the requirement for Elitech and its management to use all available
resources to prepare the Elitech Audited Financial Statements and such other
financial statements of Elitech and its Subsidiaries as may be requested by the
Company as soon as practicable after the date of the Share Exchange Agreement
should be waived, upon the terms of this Consent and Waiver.



--------------------------------------------------------------------------------

WHEREAS, pursuant to the terms of the Share Exchange Agreement, any provision of
the Share Exchange Agreement may be waived if such waiver is in writing and is
signed by the party or parties against whom the waiver is to be effective.

NOW, THEREFORE, the Company, Elitech and the Sellers hereby agree as follows:

1. Elitech and the Sellers hereby waive any and all of the Company’s obligations
with respect to Section 5.3 of the Share Exchange Agreement.

2. Elitech and the Sellers hereby consent to the Company and its Subsidiaries
engaging in Solicitation Activities.

3. Elitech and the Sellers hereby acknowledge that the engagement in any
Solicitation Activities by the Company and its Subsidiaries shall not
(a) constitute cause for termination under Article VIII of the Share Exchange
Agreement, (b) constitute a breach of any representation, warranty, covenant or
obligation of the Company, or of any provision of the Share Exchange Agreement,
or (c) otherwise constitute a failure to perform or comply with any obligation
required to be performed or complied with under the terms of the Share Exchange
Agreement.

4. Except as set forth herein, the Company hereby waives any and all of
Elitech’s obligations with respect to Section 6.13 of the Share Exchange
Agreement.

5. In consideration of the waiver set forth above and except as set forth below,
Elitech hereby agrees to use reasonable commercial efforts to cause to be
prepared the Elitech Audited Financial Statements and other financial statements
of Elitech and its Subsidiaries (including pro forma financial information if
required) as may be requested by the Company to enable the Company to comply on
a timely basis with applicable United States federal securities Laws.

6. The parties hereto agree that, upon notice thereof to the Company, Elitech
may suspend or terminate the preparation of the Elitech Audited Financial
Statements and other financial statements of Elitech and its Subsidiaries,
should Elitech deem it commercially reasonable to do so. The parties hereto
agree that any such suspension or termination shall not (a) constitute cause for
termination under Article VIII of the Share Exchange Agreement, (b) constitute a
breach of any representation, warranty, covenant or obligation of Elitech or the
Sellers, or of any provision of the Share Exchange Agreement, or (c) otherwise
constitute a failure to perform or comply with any obligation required to be
performed or complied with under the terms of the Share Exchange Agreement. The
parties further agree that if pursuant to this Section 6 Elitech shall suspend
or terminate the preparation of the Elitech Audited Financial Statements and
other financial statements of Elitech and its Subsidiaries, then the Company’s
obligations under Section 8.4 of the Share Exchange Agreement shall be waived by
Elitech and each of the Sellers, and the Company shall not have any obligations
with respect to payment of the Elitech Termination Fee or Elitech Reimbursement
Amount.

7. The consents and waivers set forth herein are limited precisely as written
and shall not be deemed (a) to be a consent to, or waiver of, any other term or
condition of the Share Exchange Agreement or any of the agreements, instruments
and documents referred to therein or executed in connection therewith or (b) to
prejudice any contractual, legal or other right or rights which the undersigned
may have or may have in the future under or in connection with the Share
Exchange Agreement or any agreements, instruments and

 

2



--------------------------------------------------------------------------------

documents referred to therein or executed in connection therewith. Except as set
forth herein, the undersigned parties hereby reserve all of their rights and
remedies under applicable law and under the Share Exchange Agreement or any of
the agreements, instruments and documents referred to therein or executed in
connection therewith with respect to any matters other than those addressed in
this Consent and Waiver.

8. The execution, delivery and performance by Elitech and the Sellers of this
Consent and Waiver has been duly authorized by all necessary action on the part
of Elitech and the Sellers. This Consent and Waiver has been duly executed by
Elitech and the Sellers.

9. The execution, delivery and performance by the Company of this Consent and
Waiver has been duly authorized by all necessary action on the part of the
Company. This Consent and Waiver has been duly executed by the Company.

10. All questions concerning the construction, validity, enforcement and
interpretation of this Consent and Waiver shall be governed by the internal laws
of the State of Delaware, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Delaware.

11. Each party irrevocably submits to the exclusive jurisdiction of (a) the
State of Delaware, County of New Castle, and (b) the United States District
Court for the District of Delaware, for the purposes of any Action arising out
of this Consent and Waiver. Process in any Action referred to in this Section 11
may be served on any party anywhere in the world. Each party irrevocably and
unconditionally waives any objection to the laying of venue of any Action
arising out of this Consent and Waiver in (i) the United States District Court
for the District of Delaware, or (ii) state courts sitting in the State of
Delaware, County of New Castle, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Action brought in any such court has been brought in an inconvenient
forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING
TO THIS CONSENT AND WAIVER OR THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

12. This Consent and Waiver is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

13. This Consent and Waiver shall be binding upon and inure to the benefit of
the parties and their respective successors and assigns in accordance with the
terms of the Consent and Waiver.

14. This Consent and Waiver may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective against an executing party when a counterpart has been
signed and delivered by such party to another party; provided that a facsimile
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile signature.

[Signature Page To Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Consent and Waiver as of
the date first above written.

 

FINANCIÈRE ELITECH SAS By:   /s/ Pierre Debiais   Name: Pierre Debiais   Title:
President

[Signature Page to Consent and Waiver]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Consent and Waiver as of
the date first above written.

 

THE SELLERS:

BIOTECH INTERNATIONAL SAS

FINANCIERE DU BIEF SAS

BANQUE POPULAIRE DEVELOPPEMENT SA

FONDS D’INVESTISSEMENT DE PROXIMITE BANQUE POPULAIRE PROXIMITE SUD-EST 2003

NAXICAP PARTNERS SA

BNP PARIBAS DEVELOPPEMENT SAS

SYNERGIE FINANCE SA

IDIA DEVELOPPEMENT SAS

SOFIPACA SAS

By:   /s/ Pierre Debiais Name:   Pierre Debiais, as agent and attorney-in-fact
of each Seller appointed pursuant to Section 9.3(b) of the Share Exchange
Agreement

[Signature Page to Consent and Waiver]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Consent and Waiver as of
the date first above written.

 

COMPANY: NANOGEN, INC. By:   /s/ Howard C. Birndorf   Name: Howard C. Birndorf  
Title: Chief Executive Officer

[Signature Page to Consent and Waiver]